Citation Nr: 0533119	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-08 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  

3.  Entitlement to an earlier effective dated for increased 
evaluation for depression as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the issues of 
entitlement to a disability evaluation greater than 30 
percent for PTSD and entitlement to TDIU in March 2003 for 
further evidentiary development.  

The original appeal also included the issues of whether a 
January 12, 1996 and/or May 3, 1996 statement constituted a 
valid notice of disagreement (NOD) with a November 28, 1995 
RO rating decision and whether a May 3, 1996 statement 
constituted a valid NOD with a February 26, 1996 RO rating 
decision.   However, the Board denied both these issues in a 
decision dated in March 2003 and therefore, these issues are 
no longer on appeal.  

In an August 2004 rating determination, the RO granted 
service connection for depression.  As this represents a full 
grant of benefits, this issue is no longer on appeal.  

The issue of entitlement to an earlier effective dated for 
increased evaluation for depression as secondary to PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
anxiousness, nightmares, anger and irritability, sleep 
disturbance, depression, social isolation, tenuous impulse 
control and occasional suicidal ideas and homicidal thoughts.

2.  The veteran has a 12th grade education; has sporadic past 
work experience; and last worked on a full time basis in 
1996.

3.  The veteran's service-connected PTSD disability is of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 
38 C.F.R. § 4.130; Diagnostic Code 9411 (2005).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decisions involving the PTSD 
and TDIU issues were made prior to passage of the VCAA.  
Therefore, it was not possible for VA to issue the VCAA 
notice before the initial decisions were made.  Following the 
Board remand in March 2003, the RO notified the veteran of 
the evidence and information necessary to substantiate all of 
the claims on appeal in a November 2004 VCAA letter. The VA 
fully notified the veteran of what is required to 
substantiate such claims in the letter, along with the August 
2004 rating decision and March 2005  supplemental statement 
of the case (SSOC). Together, the VCAA letter, RD, and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  No other evidence has been identified by the veteran.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, Social Security records, private and VA 
treatment records, VA examination reports dated in July 1999, 
July 2003 and April 2004, and VA Social Industrial Survey 
dated in March 2004.  As VA examinations and other medical 
evidence is of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
veteran is asserting an increase disability rating for PTSD, 
an existing service-connected disability.  Where entitlement 
to compensation has already been established and an increased 
disability rating is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440 (2005).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126 (2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 
51-60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as impaired impulse control 
(such as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

The pertinent medical evidence during the claims period 
includes three VA examination reports, a private medical 
evaluation dated in May 2001, Social Security Administration 
(SSA) award, VA clinical records, a Social Industrial Survey, 
and Chapter 31 vocational rehabilitation file.  

Upon review, the three VA examination reports dated in July 
1999, July 2003, and April 2004 indicate that the veteran has 
an irritable or angry affect and disturbances of motivation 
and mood due to depression, which requires medication.  
Moreover, VA treatment records during the claims period noted 
angry affect and mood during psychiatric consultation.  All 
three examination reports note difficulty in establishing and 
maintaining effective work and social relationships.  The 
July 1999 VA examination report indicates that the veteran 
has difficulty relating to others, but appears to be capable 
of maintaining some brief and superficial contact with 
others.  

SSA and the VA social worker found that the veteran's PTSD 
preclude employment.  The veteran reported suicide ideations, 
and even homicidal thoughts and the examiner, in July 2003, 
noted that the veteran continued to have suicidal ideations, 
displayed inappropriate aggressive behavior and talked of 
being physically violent.  The veteran reported having 
difficulty with personal appearance and hygiene sometimes 
going for 2-3 days without changing clothes.  He also 
reported frequent panic attacks, but does not go to the 
emergency room.  The examiner further noted that the 
veteran's impulse control was somewhat tenuous. 

The examiner from the July 2003 and April 2004 VA examination 
reports reveals that the veteran has extensive difficulties 
in his interpersonal relationships, highlighting the fact 
that the veteran is going through his fifth divorce.  In the 
April 2004 opinion, the examiner noted that the veteran's 
bipolar disorder, depression, and PTSD could not be 
disassociated with one another.  The examiner stated that the 
veteran's PTSD clearly impacted his social and industrial 
adaptability and functioning, and plays a significant role in 
his continued unemployment.  The veteran's GAF score from the 
three VA examination reports, and VA Social Industrial 
Survey, ranges from 55 to 64, the lowest score representing 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.   

Repeatedly the veteran's medical records document depression, 
irritability, social isolation, and interpersonal problems 
caused by PTSD.  Given this evidence, the Board finds that 
the degree of social and occupational impairment caused by 
the veteran's PTSD symptoms clearly meets the criteria for a 
70 percent rating.  

However, the preponderance of the evidence is against 
entitlement to a 100 percent schedular rating.  The evidence 
of record, reported above, does not show gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  The clinical 
records and the VA examination primarily show that he was 
alert and oriented, with organized or cogent thought process.  
He did not display grossly inappropriate behavior.  He has 
expressed desire to harm someone, but has never done so.  The 
medical evidence of record also indicates that he has 
adequate memory, without memory loss for close relatives, own 
occupation, or own name.  Although the veteran reported 
neglect of personal hygiene and appearance for 2 to 3 days at 
time, there is no indication in the medical evidence of 
record that he was unable to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
Therefore, the Board concludes that the veteran's PTSD does 
not meet the criteria for a 100 percent schedular evaluation.  
Diagnostic Code 9411.  38 C.F.R. § 4.7 (2005).  

III. TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2005).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for PTSD, rated 70 percent 
disabling.  Thus, the veteran meets the minimum schedular 
requirements for a total rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).  However, the 
evidence must still show that the veteran is unable to pursue 
a substantially gainful occupation due to the service-
connected disability.  Thus, the issue is whether the 
veteran's PTSD prevents him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected PTSD.  The 
record shows that he has a 12th grade education.  The veteran 
reported that he last worked full time in 1996.  

A March 2004 VA Social Industrial Survey indicated that the 
veteran's education included a high school diploma.  His 
employment history indicated that he had 300 plus jobs, and 
last worked in 1994.  The veteran stated that he had many 
jobs, the longest was five and a half years at a tire 
company.  He also drove a school bus and was a babysitter for 
relative's children.  The veteran stated that he has always 
had trouble with authority figures and that no one was ever 
willing to spend the time he needs to learn the skills 
required at a job.  The examiner indicated that psychological 
testing in the past confirmed that both statements were true.

Based on evaluation of the veteran and review of his records, 
the examiner found that the veteran has not been employed 
since 1996, was involved in vocational rehabilitation for 
brief periods without success, and the veteran was not seen 
employable even with the help of rehabilitation.  The affects 
of his PTSD along with his average to below average 
intelligence, combined with his attention deficits and 
learning disabilities, preclude his finding successful 
employment.   

Additionally, Social Security Disability records indicate 
that he is unemployable due to PTSD.  

Given the VA examination and Social Industrial survey 
findings that his PTSD significant affects his ability to 
work, his explanation that he had in fact not worked since 
the mid 1990's, and the severity of the veteran's service-
connected PTSD and depression, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board 
concludes that the evidence supports the claim for a total 
disability rating based on individual unemployability due to 
service-connected PTSD.  Accordingly, entitlement to a total 
disability evaluation based on individual unemployability is 
granted.


ORDER

Entitlement to a schedular evaluation of 70 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

As for the issue of entitlement to an earlier effective dated 
for increased evaluation for depression as secondary to PTSD, 
the Board notes that the RO granted service connection for 
depression as secondary to PTSD in an August 2004 rating 
decision.   In a written statement received in August 2005, 
the veteran and his representative indicated that he 
disagreed with the effective date and requested an effective 
date for the granting of depression as secondary to PTSD to 
June 2, 1994.  The Board finds that the August 2005 statement 
constituted a notice of disagreement.   There is no record 
that a statement of the case was issued to the veteran 
concerning this issue.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following 
development:

The RO should undertake all actions required by 38 C.F.R. § 
19.26, including issuance of a statement of the case, so that 
the veteran may have the opportunity to complete an appeal on 
this issue (if he so desires) by filing a timely substantive 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


